DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:  The title of the application is amended as follows:
ORGANIC LIGHT-EMITTING DISPLAY APPARATUS COMPRISING QUANTUM DOTS.
Authorization for this examiner’s amendment was given in an interview with Jason Martone (Registration No. 59,469) and was confirmed on 12/17/2021.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowed.

Claims 1-14 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 1 that requires the counter electrode is not only covering the intermediate layer but also “contacting the pixel-defining layer” (see lines 8-9) in conjunction with “the at least one organic layer comprises quantum dots” (see line 13). 
The closest reference for base claim 1 is Oh (US 8,952,360), hereinafter Oh.
More specifically, regarding claim 1, Oh (refer to Figure 1) teaches an organic light-emitting display apparatus (Col. 3, lines 10-12) comprising: 
a substrate (101, see Col. 3, lines 13-25); 
a pixel electrode (110, described as “first electrode” which is exposed from “pixel defining film 119”, see Col. 1, lines 48-49 and Col. 3, lines 38-40 and 50-53) over the substrate (101); 
a pixel-defining layer (119, see Col. 3, lines 50-53)  comprising an opening that exposes at least a portion of the pixel electrode (see Col. 3, lines 50-53, which describes “the pixel defining film 119 may be formed to expose at least aa portion of a top surface of the first electrode 110”); 
an intermediate layer (112, see Col. 3, lines 54-64), which is over the portion of the pixel electrode exposed by (best seen in Figure 1) the opening and comprises an organic emission layer (Col. 3, lines 54-64 describes “intermediate layer 112 includes an organic light-emission layer”);
a counter electrode (113, described as “common electrode” – see Col. 4, lines 42-49) covering the intermediate layer (112); and 

wherein the at least one inorganic layer (121 or 122) covers the intermediate layer (112) and the pixel-defining layer (119), and wherein the at least one organic layer (131) overlaps the intermediate layer (112) such that a thickness of the encapsulating structure in an area overlapping the intermediate layer (112) is greater than (best seen in Figure 1) a thickness of the encapsulating structure over the pixel-defining layer.
Oh does not teach that the counter electrode is not only covering the intermediate layer but also “contacting the pixel-defining layer” and that the at least one organic layer comprises “quantum dots”. Whereas use of quantum dots is known, see for example Lee (US 2014/0049826) which also teaches a light-emitting display apparatus (para 11 and 34; see Figure 1) comprising a color converting layer (501 of Figure 3, described as “wavelength conversion sheet” in para 51), wherein the color converting layer comprises an encapsulating structure that comprises at least one inorganic layer (540 or 550 – see para 52) and at least one organic layer (530 – see para 52, noting that 530 may comprises organic material 532 such as transparent polymer – see para 72), wherein the at least one organic layer further comprises quantum dots (531, see para 65; also see para 62). 
However, the prior art does not teach the above missing combination of limitations as identified above.

Similarly, claims 15-20 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 15 that requires the counter electrode is not only covering the intermediate layer but also “contacting the pixel-defining layer” (see lines 8-9) in conjunction with “the organic layer comprises quantum dots” (see lines 12-13). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/AJAY ARORA/Primary Examiner, Art Unit 2892